[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
Judgment may enter on the report of the ATR in favor of CT. Concrete Saw Cutting Company, Inc. against the defendant Felix, only. Judgment may enter in favor of the defendant on the complaint. CT Page 10989
The court finds that the ATR committed plain error in recommending that judgment enter in favor of the plaintiff and against the defendant Felix since the plaintiff did not sue Felix.
The court finds that it also was plain error for the ATR to set aside the court's order defaulting the defendant Fiorito's Service.
The objection to the acceptance of the ATR's report, as corrected, is sustained. The case is remanded to another attorney trial referee for proceedings not inconsistent with this order.
BY THE COURT
LEVIN, JUDGE